Order, entered July 11, 1967, denying plaintiff’s motion to strike the first partial defense that plaintiff is not the real party in interest, unanimously reversed, on the law, with $50 costs and disbursements to plaintiff-appellant, and motion granted. The plaintiff was not divested of its cause of action either by the payment to it by an insurer of a sum substantially less than its loss or by its execution of a subrogation receipt. The form of the latter instrument is not important nor is its validity affected by the omission of a corporate acknowledgment or seal. (Rockaway Bind. Wrecking <& Lbr. Co. v. Raylite Elec. Corp.. *64225 A D 2d 842; CPLR 1004.) Concur — ■ Stevens, J. F., Steuer, Tilzer, MeGivern and McNally, JJ.